Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, and 18-19  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, it recites the limitation "the kinematic chain" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 9, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabathuler et al. (WO 2014033510 A1, hereinafter “Gabathuler”).
Regarding Claim 1, Gabathuler discloses a timepiece calendar device including: a first disk for displaying dates [2], the first disk having a first face bearing date indications (fig. 1, abstract “indicates day number”) and being mobile about an axis (fig. 1, page 4 lines 17-20), and a second disk for displaying days [1], the second disk having a second face  bearing day indications (fig. 1, abstract “indicates day of the week”) and being mobile about the axis (fig. 1, page 4 lines 17-20), the first and second disks being such arranged so that the first and second faces are coplanar (page 5 lines 7-11 discloses that the first disk and face only covers the portion of the second disk and face not having day indications thus making it so that the faces can be coplanar), the second face being disposed around the first face (fig. 1, page 5 lines 7-11).
Regarding Claim 2, Gabathuler further discloses including a calendar driver mobile [16] including a first finger [rake 24 has multiple fingers] for driving a first set of teeth [4] of the first disk, and a second finger [20] for driving a second set of teeth [3] of the second disk (fig. 1).
Regarding Claim 3, Gabathuler further discloses that both the second set of teeth [3] and the first set of teeth [4] are interior sets of teeth (page 2 lines 17-20), the second set of teeth having a tip diameter d2 greater than the tip diameter d1 of the first set of teeth (fig. 1, tip diameter of 3 much larger than tip diameter of 4).
Regarding Claim 4, Gabathuler further discloses that the second disk has a shape staggered across two distinct levels, day indications being disposed in a first plane, and the second set of teeth is integrally formed with a plate having an upper surface of which lies lying in a second plane parallel to the first plane (equivalent to what is stated in page 5 lines 7-11).

Regarding Claim 6, Gabathuler further discloses a kinematic chain which includes a day mobile [22] and an intermediate mobile [28] meshing with one another, the intermediate mobile meshing with the second set of teeth [3] of the second disk [1] (fig. 1).
Regarding Claim 9, Gabathuler further discloses that the first disk is indexed in position by a first jumper [6], and the second disk is indexed in position by a second jumper [5].
Regarding Claim 13, Gabathuler further discloses timepiece movements including the calendar device (page 3 line 21 to page 4 line 8).
Regarding Claim 14, Gabathuler further discloses a timepiece (“for a timepiece” page 1 line 3-5) including the calendar device. 
Regarding Claim 16, Gabathuler further discloses a relationship between tip diameters of the teeth of the disks such that d2 > 1.1 x d1 (fig. 1, tip diameter of 3 larger than 1.1. times tip diameter of 4).
Claims 1-2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 20130170325 A1).
Regarding Claim 1, Suzuki discloses a timepiece calendar device including: a first disk [60]  for displaying dates, the first disk having a first face bearing date indications and being mobile about an axis [C], and a second disk [40] for displaying days, the second disk having a second face bearing day indications and being mobile about the axis [C], the first and second disks being such arranged so that the first and second faces are coplanar (fig. 4, 67 coplanar with 40), the second face being disposed around the first face (fig. 4). 
Regarding Claim 2, Suzuki further discloses a calendar driver mobile [30] including a first finger [35] for driving a first set of teeth [46] of the first disk (par. 0055), and a second finger [74] for driving a second set of teeth [47] of the second disk (fig. 12, par. 0070).  
Regarding Claim 6, Suzuki further includes a day mobile [38, 39] and an intermediate mobile [30] meshing with one another, the intermediate mobile meshing with the second set of teeth of the second disk (par. 0055)
Regarding Claim 15, Suzuki further discloses that the first finger [35] drives the first set of teeth of the first disk directly through contact of the first finger with the first set of teeth of the first disk (par. 0055), and wherein the second finger [74] drives the second set of teeth of the second disk via a kinematic chain [through 77, 50] of the second set of teeth of the second disk (par. 0070, 0083, fig. 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gabathuler as applied to claim 4 above, and further in view of Charbonney et al. (US 3939645 A, hereinafter “Charbonney”).
Regarding Claim 5, Gabathuler does not explicitly disclose a distance between the first and second planes is equal or substantial equal to a thickness of the first disk
Charbonney discloses a distance between the first and second planes (top of 12 and top of 21) is substantially equal to the thickness of the first disk [10] (fig. 2, circled below).

    PNG
    media_image1.png
    348
    763
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the invention of Gabathuler having disclosed that the first disk and face only covers a portion of the second disk and face not having day indications thus making it so that the faces can be coplanar (page 5 lines 7-11) may be modified similar to the dimensioning shown by Charbonney in which the distance between the first and second planes is substantially equal to the thickness of the inner disk as to minimize vertical space occupied by the components for the benefit of compactness while keeping the aesthetic benefit in having coplanar faces on the disks.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gabathuler as applied to claim 6 above, and further in view of Goeller et al. (US 20100091617 A1, hereinafter “Goeller”).
Regarding Claim 7, Gabathuler does not disclose either a modulus of the teeth procuring meshing of the day mobile and the intermediate mobile is configured so as to minimize the angular play between the day mobile and the intermediate mobile or a modulus of the set of teeth through which the intermediate mobile and the second disk mesh is configured so as to minimize the angular play between the intermediate mobile and the second disk
Goeller discloses that with a large clearance/circumferential play in timepiece gears and in increase in the module is an aggravating factor for defects (par. 0005).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teeth of the disks of Gabathuler so as to minimize the angular play, such that the modulus off the teeth is reduced, in order to avoid the aggravating factor causing defects.  Thus, the modulus of the set of teeth through which the intermediate mobile and the second disk mesh would be configured this way.  
Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gabathuler as applied to claim 6 above, and further in view of Daout (US 20070180943 A1).
Regarding Claim 8, Gabathuler does not disclose that the day mobile and/or the intermediate mobile is/are of the play compensation type, at least one of the sets of teeth through which the intermediate mobile and the second disk mesh is of the play compensation type, or at least one of the sets of teeth through which the day mobile and the intermediate mobile mesh is of the play compensation typo
Daout discloses backlash-compensating teeth each having a section extending symmetrically to both sides of the radius of said mobile passing the tip of said teeth with an elastic connection to said mobile to give said teeth a freedom of movement in the plane of the mobile (abstract, fig. 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teeth of the disks of Gabathuler to include the teeth that of the play compensation type of Daout in order to solve issues that gear assemblies have with backlash compensation (par. 0010) particularly with timepieces (par. 0011).  With this modification at least one of the sets of teeth through which the intermediate mobile and the second disk mesh would be of the play compensation type
Regarding Claim 18, following the modification of Gabathuler with Daout stated above with claim 8, for the same reasons it would be obvious to have at least one of the sets of teeth through which the intermediate mobile and the second disk mesh would be of the play compensation type.
Claims 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 6 above, and further in view of Daout (US 20070180943 A1).
Regarding Claim 8, Suzuki does not disclose that the day mobile and/or the intermediate mobile is/are of the play compensation type, at least one of the sets of teeth through which the intermediate mobile and the second disk mesh is of the play compensation type, or at least one of the sets of teeth through which the day mobile and the intermediate mobile mesh is of the play compensation type.
Daout discloses backlash-compensating teeth each having a section extending symmetrically to both sides of the radius of said mobile passing the tip of said teeth with an elastic connection to said mobile to give said teeth a freedom of movement in the plane of the mobile (abstract, fig. 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teeth of the indicators and gears of Suzuki to include the teeth that of the play compensation type of Daout in order to solve issues that gear assemblies have with backlash compensation (par. 0010) particularly with timepieces (par. 0011).  As such, it would be obvious to combine Suzuki and Daout to provide the day mobile or intermediate mobile with play compensation type elastic teeth.  
Regarding Claim 19, following the modification of Gabathuler with Daout stated above with claim 8, for the same reasons it would be obvious to combine Suzuki and Daout to provide the day mobile or intermediate mobile with play compensation type elastic teeth.  
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gabathuler as applied to claim 1 above, and further in view of Nourisson (EP 2523054 A1).  
Regarding Claim 11, Gabathuler does not disclose a correction mechanism including a mobile, wherein the mobile is adapted: to actuate the first date disk when a correction stem of a timepiece movement or timepiece is actuated in a first rotation direction, and to actuate the second day disk when the correction stem of timepiece movement or timepiece is actuated in a second rotation direction.
Nourisson discloses a correction mechanism including a correction stem (abstract) used to actuate a date display when rotated in one position and to actuate the display train when rotated in the other position (par. 0011). 
While Nourisson’s correction mechanism is applied to a date display and display train, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gabatheler with the correction mechanism of Nourisson by implementing it with the day disk instead of the display train as having the two discs was not disclosed in Nourisson but may be easily swapped.  Implementing the correction mechanism of Nourisson also provides the benefit of making it possible to correct the date in both directions without risk, which is not the case when, as in the state of the art, a corrector is used and allows for optimization of space occupied by the kinematic link (), useful to the invention of Gabatheler (par. 0038).  
Regarding Claim 12, Nourisson further discloses that the correction mechanism includes a star [28b] adapted to actuate directly with the teeth of the date ring (par. 00385) and a wheel [28a] adapted to actuate via a kinematic chain (par. 0011). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable Gabathuler as applied to claim 5 above, and in further view of Moser et al. (US 6668456 B1, hereinafter “Moser”).  
Regarding Claim 17, neither Gabathuler nor Charbonney explicitly discloses that the distance between the first and second planes is in the range [0.1 mm; 0.3 mm].
	Moser discloses dimensions for the thickness of a date indicator disk being between 0.15 mm and 0.3 mm (col. 2 lines 1-7).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose a disk thickness between 0.15 mm and 0.33 mm from the disclosure of Moser, and as the distance between the first and second planes is substantially equal to the thickness of the disk as shown above for claim 5 with the combination of Gabathuler and Charbonney the distance between the first and second planes would also substantially match the dimension of this thickness.  
Additionally, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  In applying the invention described by claim 5, one having ordinary skill in the art would easily be able to understand what dimensions are necessary to fit the components of the timepiece including the thickness of the disks which is substantially equal to the distance between the first and second planes.  As such the invention disclosed by Gabathuler and Charbonney for claim 5 above would perform identically as a device in which the distance between the first and second planes is in the range of 0.1 mm and 0.3 mm and is thus not patentably distinct from the combination.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gabathuler as applied to claim 9 above, and further in view of Carreno et al. (US 20160202664 A1, hereinafter “Carreno”).
Regarding Claim 20, while Gabathuler discloses the first [6] jumper cooperates with the first set of teeth [4] of the first disk (fig. 1), it does not disclose that the second jumper cooperates with a day mobile kinematically connected to the second disk.  
Carreno discloses that a jumper in a timepiece calendar device may cooperate directly with a set of teeth of a disk or indirectly via mobile with the set of teeth (par. 0050).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention from the disclosure of Carreno that the direct jumpers of Gabathuler may be switched out with indirect jumpers with mobile components depending as needed to best organize the components within a timepiece.  
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 10, prior art, taken alone or in combination with the limitations disclosed by Gabathuler above with claim 1, an axial shake of the first disk is defined by the calendar bridge and the calendar circle, or an axial shake of the second disk is defined by calendar keys disposed on the calendar circle and by a second bearing surface of the calendar circle
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kasapi et. al (EP 2813902 A1) discloses a counting device, for a watch movement calendar mechanism, comprising a coaxial fixed gear and a program gear, the latter comprising a first rotary board having an external toothing, a device for correcting short months including a correction mobile with a wheel and star components.  
Fleury et. al (WO 2013102600 A2) discloses a spring for a clock mechanism including a finger which may be secured to a calendar cam  cooperating with an elastic lever in order for this finger to be able to drive the first date disk instantaneously through one angular step.
Schneider (US 3735582 A) discloses a calendar mechanism for a date and day-of-the-week watch allowing separate correction for the date and the day-of-the-week by an operation of the winding crown without however involving an axial displacement of this crown between the two setting operations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833